Title: From George Washington to Tench Tilghman, 17 July 1785
From: Washington, George
To: Tilghman, Tench



Dr Sir
Mt Vernon 17th July 1785

By Mr Gouverr Morris I sent you the amount of the cost of plank, which you were so obliging as to send me from Baltimore.
The packet enclosed with this, for Mr Hilligas contains necessary & valuable papers for Mr Thos Smith, in a suit I have been

obliged to commence in Washington County, State of Pennsylva., against sundry persons who taking adavantage of my absence & peculiar situation during the War, possessed themselves of a tract of Land I hold in the vicinity of Fort Pitt; for which I have a Patent, obtained in legal form, ever since the year 1774, and for which I am now compelled to bring ejectmts.
Mr Smith requested these papers to be sent to him under cover to Mr Hilligas as a certain mode of conveyance; but as much time has elapsed in obtaining them; as some of the papers point to evidence which may not readily be come at; as the Suit may come forward at the Septr term, & as the channel of conveyance pointed out by him is very circuitous; I should be much obliged, if good opportunities frequently offer from Baltimore to Carlisle, by your stripping off the address to Mr Hilligas, and forwarding the enclosure as directed to Mr Smith. With much truth & sincerity I am &c. &c.

G: Washington

